Judgment, Supreme Court, New York County (Richard Lowe, III, J.), rendered March 29, *2731990, convicting defendant, after a plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of imprisonment of 6 years to life, and an order of said court entered November 19, 1991, which denied defendant’s CPL article 440 motion to vacate the plea, unanimously affirmed.
Defendant’s plea allocution was adequate inasmuch as he admitted possession and dominion and control of narcotics in his codefendant’s apartment (People v Sierra, 45 NY2d 56, 60). In any event, his plea to criminal possession of a controlled substance in the second degree, a lesser included offense of one of the crimes charged in the indictment, served to forfeit his right to challenge the factual basis of the plea (People v Pelchat, 62 NY2d 97, 108; People v Clairborne, 29 NY2d 950).
Further, we find that defendant’s sentence was not excessive. Concur—Milonas, J. P., Rosenberger, Ross and Asch, JJ.